 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICKY LEWIS HILL,                                No. 2:18-cv-2058 MCE CKD P
12                       Plaintiff,
13            v.                                       FINDINGS AND RECOMMENDATIONS
14    J. SALAZAR, et al.,
15                       Defendants.
16

17           By order filed November 8, 2018, plaintiff’s complaint was dismissed and thirty days

18   leave to file an amended complaint was granted. The thirty day period has now expired, and

19   plaintiff has not filed an amended complaint.

20           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

21   Local Rule 110; Fed. R. Civ. P. 41(b).

22           These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

24   being served with these findings and recommendations, plaintiff may file written objections with

25   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

26   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

27   /////

28   /////
                                                       1
 1   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 2   1991).

 3   Dated: December 19, 2018
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     hill2058.fta
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
